DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Preliminary Amendment filed March 16, 2020 has been entered and considered with the Office Action below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
One or more sensors being located at in or on a face of the geological structure as recited in claim 7.
At least one transmitter, receiver, or transceiver as recited in claim 16.
Two fluid flow control devices being located on one casing string as recited in claim 19.
An annular sealing device between two fluid flow control devices on one case string as recited in claim 20.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The disclosure is objected to because of the following informalities: the specification lacks any headings as suggested by MPEP 608.01(a) and 37 CFR 1.77(b).  
Appropriate correction is required.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “use” claim is not considered to constitute a proper definition of a process.  Claim 24 is considered a “use” claim.  See MPEP 2173.05(q).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14-16, and 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2:  Claim 2 recites “at least 100mm2”.  This is a range with an unbounded upper limit, and therefore encompasses a fluid flow area so inconceivable high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a fluid flow area of 100m2 (increasable ad nauseam), even though these amounts are encompassed in the claimed range.  See MPEP 2173.05(c)(II), reproduced below.

	II.    OPEN-ENDED NUMERICAL RANGES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Open-ended numerical ranges should be carefully analyzed for definiteness. For example, when an independent claim recites a composition comprising "at least 20% sodium" and a dependent claim sets forth specific amounts of nonsodium ingredients which add up to 100%, apparently to the exclusion of sodium, an ambiguity is created with regard to the "at least" limitation (unless the percentages of the nonsodium ingredients are based on the weight of the nonsodium ingredients). On the other hand, the court held that a composition claimed to have a theoretical content greater than 100% (i.e., 20-80% of A, 20-80% of B  and 1-25% of C) was not indefinite simply because the claims may be read in theory to include compositions that are impossible in fact to formulate. It was observed that subject matter which cannot exist in fact can neither anticipate nor infringe a claim. In re Kroekel, 504 F.2d 1143, 183 USPQ 610 (CCPA 1974).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In a claim directed to a chemical reaction process, a limitation required that the amount of one ingredient in the reaction mixture should "be maintained at less than 7 mole percent" based on the amount of another ingredient. The examiner argued that the claim was indefinite because the limitation sets only a maximum amount and is inclusive of substantially no ingredient resulting in termination of any reaction. The court did not agree, holding that the claim was clearly directed to a reaction process, and explaining that "[t]he imposition of a maximum limit on the quantity of one of the reactants without specifying a minimum does not warrant distorting the overall meaning of the claim to preclude performing the claimed process."In re Kirsch, 498 F.2d 1389, 1394, 182 USPQ 286, 290 (CCPA 1974).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Some terms have been determined to have the following meanings in the factual situations of the reported cases: the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974); and "a moisture content of not more than 70% by weight" reads on dry material, Ex parte Khusid, 174 USPQ 59 (Bd. App. 1971).

Regarding claims 14, 15, and 16:   The term “optionally” is considered equivalent to the phrase "such as".  The phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 24:  Claim 24 is considered a “use” claim.  A “use” claim is considered to be indefinite as it “[a]ttempts to claim a process without setting forth any steps involved in the process”.  In other words, “it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).”  See MPEP 2173.05(q).

Regarding claims 25-30:  These claims are rejected due to their dependence on claim 24. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7-17, 19, 24-28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross et al. (US 2015/0240592, Ross).

Regarding claim 1:  Ross discloses a well 10 in a geological structure Fig 1, the well comprising:
a first 12c, a second 12b, and a third 12a casing string, the second casing string at least partially inside the first casing string Fig 1, the third casing string at least partially inside the second casing string Fig 1;
the first and second casing strings defining a first inter-casing annulus A (see reproduction of Figure 1 below) therebetween, the second and third casing strings defining a second inter-casing annulus B (see reproduction of Figure 1 below) therebetween, the third casing string defining a third casing bore C (see reproduction of Figure 1 below) therewithin;
a primary fluid flow control device 16 – “safety mechanisms” can be a packer or a valve, [0002], [0059]; 400 – [0126]-[0129] in the second casing string to provide fluid communication between the first inter-casing annulus and the second inter-casing annulus Fig 1, [0019]; and 
a secondary fluid flow control device 16 – “safety mechanisms” can be a packer or a valve, [0002], [0059]; 400 – [0126]-[0129], the casing sub valve can be included in any of the casing strings in the third casing string to provide fluid communication between the second inter-casing annulus and the third casing bore Fig 1, [0019].

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (B[img-media_image2.png])][AltContent: textbox (A)]
    PNG
    media_image3.png
    576
    349
    media_image3.png
    Greyscale


Regarding claim 3:  Wherein at least one of the primary and secondary fluid flow control devices comprises a valve [0002], [0059], [0125].

Regarding claim 5:  Wherein at least one of the primary and secondary fluid flow control devices comprises a check valve [0059] – a flapper valve is typically considered a check valve and the valve is also described as “a ‘pump through’ facility to permit flow in one direction”.

Regarding claim 7:  The well further comprising one or more sensors disclosed as being directly above and/or under element 16, [0034], [0117], [0118] at, in or on one or more of the well Fig 1, an annulus Fig 1, a casing bore Fig 1, a casing string Fig 1, a production string Fig 1 – [0080], a completion string Fig 1 – [0056], and a drill string 20, Fig 1 – [0080].

Regarding claim 8:  Wherein at least one of the one or more sensors is a wireless sensor [0036], [0038].

Regarding claim 9:  Wherein at least one of the one or more sensors is an acoustic and/or electromagnetic wireless sensor Abstract, [0037], [0077], [0078].

Regarding claim 10:  Wherein the valve of at least one of the primary and secondary fluid flow control devices is a wirelessly controllable valve [0038], [0127].

Regarding claim 11:  Wherein the valve of at least one of the primary and secondary fluid flow control devices is at least one of an acoustic and electromagnetic wirelessly controllable valve [0025], [0038].

Regarding claim 12:  Wherein the primary fluid flow control device is within 1000 meters of an uppermost communication path of the well [0033] – the transceiver described in this paragraph is part of the safety mechanism, i.e. the fluid flow control device.

Regarding claim 13:  Wherein the secondary fluid flow control device is within 1000 meters of an uppermost communication path of the well [0033] – the transceiver described in this paragraph is part of the safety mechanism, i.e. the fluid flow control device.

Regarding claim 14:  Wherein at least one of the primary and secondary fluid flow control devices is electrically, optionally battery, powered [0028], [0062].

Regarding claim 15:  Wherein at least one of the one or more sensors is electrically powered [0037].

Regarding claim 16:  The well further comprising at least one of a transmitter, receiver or transceiver 22 – [0033], [0119] attached to one or more of the first, second and third casing strings Fig 1 is electrically, optionally battery, powered [0132], [0134].

Regarding claim 17:  Wherein the second inter-casing annulus is not ported at the top of the well Fig 1.

Regarding claim 19:  Wherein the well comprising two fluid flow control devices on one casing string 3 safety mechanisms 16 are shown on each of the case strings – Fig 1.

Regarding claim 24:  Ross discloses a method of fluid management using the above described well Fig 1, [0019].

Regarding claim 25:  The method including the steps of introducing a fluid into the first inter-casing annulus; opening the primary fluid flow control device; and directing the fluid between the first and the second inter-casing annulus [0125]-[0129].

Regarding claim 26:  The method including the steps of opening the secondary fluid flow control device; and directing the fluid between the second inter-casing annulus and the third casing bore [0125]-[0129].

Regarding claim 27:  Wherein the well further comprises a fluid port 408/410 – Fig 4a in the first inter-casing annulus, the method including the step of introducing, or releasing a fluid into, or from, the first inter-casing annulus through the fluid port [0125]-[0129].

Regarding claim 28:  Wherein the well further comprises a fluid port 408/410 – Fig 4a in the third casing bore, the method including the step of introducing, or releasing [0125]-[0129].

Regarding claim 30:  The method further comprises directing fluids through at least one of the primary and secondary fluid flow control devices whilst drilling [0031], [0056].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 20-23, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross.

Regarding claim 2:  Ross discloses all of the limitations of the above claim(s) except for an open position of the secondary fluid flow control device having a cross-sectional fluid flow area of at least 100mm2.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ross so that the secondary fluid flow control device had a cross-sectional fluid flow area of at least 100mm2 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 20:  Ross, as shown in Figure 1, discloses that each casing string can have three safety mechanisms 16.  Further, these safety mechanisms can be packers or valves [0002], [0059].  Ross fails to disclose that the safety mechanisms can include packers and valves.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ross to use both packers and valves together in order to have been able to relieve pressure in the respective annuli when necessary and seal the same annuli if needed.  This would have [0129] and that the wellhead was protected from blowouts [0090].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Ross to use any number of and arrangement of packers and valves that were deemed necessary for the given well since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Specifically, it would have been obvious to arrange the packers and valves of Ross, as modified, so that a packer was located between two valves in order to have been able to seal one portion of the casing annulus from another and separately vent the pressure therein.  This would have achieved the predictable result of being able to isolate pressure surges in one portion of the annulus from the rest of the annulus and thus protect the rest of the casing from that pressure.

Regarding claim 21:  Wherein the annular sealing device is wirelessly controllable [0076].

Regarding claim 22:  Wherein the annular sealing device is one or more of acoustically and electromagnetically wirelessly controllable [0078].

Regarding claim 23:  Wherein the annular sealing device is one or more of settable and unsettable multiple times [0083].

Regarding claim 29:  Ross discloses that the well further comprising one or more sensors disclosed as being directly above and/or under element 16, [0034], [0117], [0118] at, in or on one or more of the well Fig 1, an annulus Fig 1, a casing bore Fig 1, a casing string Fig 1, a production string Fig 1 – [0080], a completion string Fig 1 – [0056], and a drill string 20, Fig 1 – [0080].
Ross fails to disclose that that method includes the step of collecting data from the one or more sensors to monitor the well at least periodically for a period of years.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ross so that the sensors used in the system and method therein monitored the well at least periodically for a period of years in order to have been able to gather data and monitor the well for the lifespan of the well or at least a given portion of that lifespan.  This would have achieved the predictable result of allowing an operator to have the data needed to control the well for that given portion of the lifespan without the need to replace sensors or add additional sensors to the well.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Raska et al. (US 2006/0196539, Raska).

Ross discloses all of the limitations of the above claim(s) except for at least one of the primary and secondary fluid flow control devices comprising a rupture mechanism.
Raska discloses a system similar to that of Ross.  The casing 202 in the well of Raska includes pressure relief elements 100 in the form of rupture disks 102.  The rupture Abstract.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ross so that at least one of the fluid flow control devices included a rupture mechanism, as taught by Raska, in order to have been able to ensure that the pressure in the casing annuli was relieved before the burst pressure of the casing was reached [0005], [0012], [0083], [0085], and if the pressure relief valves failed to open.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of GB 2109895 A (Pringle).

Ross discloses all of the limitations of the above claim(s) except for at least one of the primary and secondary fluid flow control devices including a metal to metal seal.  One example of the fluid flow control devices 400 includes a piston 412 that is shifted to open and close the valve.
Pringle discloses a casing valve 10, Abstract that includes a piston 410 that is shifted to open and close the valve.  The piston includes metal-to-metal seals 56, 58.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ross so that the fluid flow control devices included metal-to-metal seals as taught by Pringle in order to have used seals that were not as limited by the temperatures and pressures in which they can operate 1:6-24.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Wester (US 2001/0027865).

Ross anticipates claim 15 as the “battery” recited in claim 15 is optional or not required.  However, the following alternate rejection is being provided to address the battery option.

Ross discloses all of the limitations of the above claim(s) except for at least one of the one or more sensors being battery powered.
Wester discloses a well system that includes sensors 56, 60 located therein Fig 1.  The sensors of Wester can be powered via power transferred downhole via the wellhead or each sensor can have its own battery [0038], [0040].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ross so that the sensors were battery powered as taught by Wester since the Examiner notes the equivalence of transmitted power and a battery for their use in the wellbore sensor art and the selection of any of these known equivalents to use to power the sensors in Ross would be within the level of ordinary skill in the art as taught by Wester.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Keller et al. (US 2015/0292321, Keller).


Keller discloses a well system that includes multiple, nested strings of casing Fig 1.  Keller further discloses that intermediate casing strings, similar to the third casing string of Ross, may extend to the surface or may, and typically will, only be partially cemented in place and be a liner [0085].  A liner is a casing string that does not extend to the surface.  Keller also discloses that the inner casing string, or production casing string 130, is hung from an intermediate casing string using a liner hanger and is not tied to the surface [0086].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that Ross could have been modified so that the third casing string did not extend to the top of the well as taught by Keller if the well conditions dictated that only a liner was needed.  The use of a liner instead of a whole casing string would have achieved the predictable result of reducing the weight of the casing on the wellhead, reducing the overall cost of the casing used in the well, and reduced the overall cost of the cement used in the well. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
5/19/2021